January 27, 2012


Ms. Mary A. Keeney
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2200
Austin, TX 78701

Mr. Michael A. Caddell
Caddell & Chapman
1331 Lamar, Suite 1070
Houston, TX 77010-3027
Mr. David E. Keltner
Kelly Hart & Hallman LLP
201 Main Street, Suite 2500
Fort Worth, TX 76102

RE:   Case Number:  10-0523
      Court of Appeals Number:  13-08-00150-CV
      Trial Court Number:  2005-05-2855

Style:      PORT ELEVATOR-BROWNSVILLE, L.L.C.
      v.
      ROGELIO CASADOS AND RAFAELA CASADOS, INDIVIDUALLY AND AS
      REPRESENTATIVES OF THE ESTATE OF THEIR SON, RAFAEL CASADOS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Dorian E.      |
|   |Ramirez            |
|   |Mr. Jay M. Wallace |